 1

 2

 3
                                                                  JUN 2 6 2019 ~
 4
                                                                               i
                                                       ~~iTrt ~    -~
 5                                                     1,


 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,           Case No.       l0 ~~`Z-- P5 ~T
                                                     CR '

12                   Plaintiff,         ORDER OF DETENTION AFTER HEARING
                                           (Fed.R.Crim.P. 32.1(a)(6)
13              v.                           18 U.S.C. § 3143(a)
                                          Allegations of Violations of
14
      m;~.~~                              Probation/Supervised Release
                                                  Conditions)
15                   Defendant.

16
           On arrest warrant issued by the United States District Court for
17
     the        ~~                    involving alleged violations of
18
     conditions of probation/supervised release:
19
           1.   The court finds that no condition or combination of
20
                conditions will reasonably assure:
21
                A.   ( ~ the appearance of defendant as required; and/or
22
                B.   ( ~ the safety of any person or the community.
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
 1   2.   The Court concludes:

 2        A.   (   ) Defendant has failed to demonstrate by clear and

 3                   convincing evidence that he is not likely to pose

 4                   a risk to the safety of any other persons or the

 5                   community.     Defendant poses a risk to the safety

 6                   of other persons or the community based on:

 7

 8

 9

10

11

12        B.   (     Defendant has failed to demonstrate by clear and

13                   convincing evidence that he is not likely to flee

14                   if released.    Defendant poses a flight risk based

15                   on:

16

17

18

19

20

21        IT IS ORDERED that defendant be detained.

22

23   DATED:    ~,l ~i~t /[~

24

25                                          ORABLE J    ELINE CHOOLJIAN
                                          nited Stat   Magistrate Judge
26

27

28

                                      2
